Citation Nr: 1550410	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a nonservice-connected pension with aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1959 to June 1963. The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office Pension Management Center, which denied the claim. The VA Regional Office in Waco, Texas (RO) subsequently assumed jurisdiction of the claim.

While the appeal was pending, the Veteran died in March 2011. In January 2012, the RO determined that the appellant was a valid substitute claimant in relation to this appeal as it was pending at the time of the Veteran's death.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.






REMAND

This remand is to ensure comprehensive appellate review. The Board makes no pronouncement as to the issue of whether the Veteran served in Vietnam during the spring of 1963 and, under VA regulations, whether he would have been considered to have served during a period of war. In addition to the specific directives to the AOJ, below, the appellant may submit any other additional evidence, not currently in VA's possession, to substantiate that the Veteran served at some point in Vietnam. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide Medical Expense Reports (VA Form 21-8416) to the appellant for the years 2008 through 2011. Ask her to provide information about the Veteran's unreimbursed medical expenses for the period from October 2008 through March 2011, to include any medical insurance premiums and the mileage traveled to and from the Veteran's medical visits during that period. 

The appellant should also be provided with authorization and release forms to allow for the obtainment of an itemized statement from Oakwood House, the assisted living facility at which the Veteran resided beginning in December 2009. The statement should set forth the monthly amount for each of the services provided to assist the Veteran with his inability to care for his basic needs, to include housecleaning, food preparation service, transportation for medical appointments, daily checks at mealtimes, and on-call assistance service. 

2. After allowing a reasonable time for the return of the required documents, readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and be provided the requisite opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




